Case 1:19-cv-01160-JLS-MJR Document 25 Filed 09/23/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

 

KRISTOPHER B. HEIM,
Plaintiff,
Vv. 19-cv-1160 (JLS) (MJR)
THOMAS J. DOUGHERTY, Livingston
County Sheriff, COUNTY OF
LIVINGSTON, BRANDAN J.
FLICKNER, JAMES MERRICK,

Defendants.

 

DECISION AND ORDER

Plaintiff Kristopher B. Heim commenced this action on August 29, 2019,
alleging claims for false arrest and imprisonment under 42 U.S.C. § 1983 and
negligent infliction of emotional distress under New York law, based on his
December 15, 2016 arrest in Geneseo, New York for driving while under the
influence of drugs. See Dkt. 1. Defendants answered the complaint on November 5,
2019. Dkt. 5.

After Defendants answered the complaint, the Court! referred this case to
United States Magistrate Judge Michael J. Roemer for all proceedings under 28

U.S.C. §§ 636(b)(1)(A), (B), and (C). Dkt. 6. Defendants asked the Court to stay

 

! Hon. Lawrence J. Vilardo, who was previously assigned to this case, issued the
dispositive referral order. Dkt. 6. On February 18, 2020, this case was reassigned
to the undersigned. Dkt. 9.
Case 1:19-cv-01160-JLS-MJR Document 25 Filed 09/23/20 Page 2 of 3

discovery-related deadlines and hold the preliminary pretrial conference in
abeyance until they moved against the complaint under Federal Rule of Civil
Procedure 12(c). See Dkt. 8. The Court granted that request, and Defendants filed
their Rule 12(c) motion on February 20, 2020. Dkts. 10, 11. On July 13, 2020, Heim
opposed Defendants’ Rule 12(c) motion and cross-moved to amend the complaint.
Dkts. 19, 20, 21. Defendants responded on July 24, 2020. Dkt. 22.

Judge Roemer heard oral argument on both motions on August 4, 2020. Dkt.
23. And on August 31, 2020, Judge Roemer issued a Report and Recommendations
(“R&R”), recommending that this Court grant Defendants’ Rule 12(c) motion and
deny Heim’s cross-motion to amend. Dkt. 24. Neither party objected to the R&R,
and the time to do so has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

A district court may accept, reject, or modify the findings or recommendations
of a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district
court must conduct a de novo review of those portions of a magistrate judge’s
recommendation to which a party objects. 28 U.S.C. § 636(b)(1);
Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil
Procedure 72 requires a district court to review the recommendations of a
magistrate judge to which no objections are raised. See Thomas v. Arn,
474 U.S. 140, 149-50 (1985).

Although not required to do so here, this Court nevertheless reviewed the

R&R. Based on that review and absent any objections, the Court accepts and
Case 1:19-cv-01160-JLS-MJR Document 25 Filed 09/23/20 Page 3 of 3

adopts Judge Roemer’s recommendations to grant Defendants’ Rule 12(c) motion
and to deny Heim’s cross-motion to amend.

For the reasons stated above and in the R&R, the Court GRANTS
Defendants’ Rule 12(c) motion (Dkt. 11) and DENIES Heim’s cross-motion to amend
the complaint (Dkt. 19). Heim’s complaint (Dkt. 1) is DISMISSED, with prejudice.
The Clerk of Court shall close this case.

SO ORDERED.

Dated: September 23, 2020
Buffalo, New York

 

/ Ls: Jo —( ( —_
-£ Ab LY i = < ; KH
JOHN L. SINATRA, JR. {=

UNITED STATES DISTRICT JU DGE
